DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group III, claims 12-20, in the reply filed on 04/27/2022, is acknowledged. Applicant’s election without traverse of trametinib (species of oncokinase inhibitor); DMSO (species of solubility enhancer); liposomal base (species of base); cream (species of formulation); congenital epidermal hyperplasia (species of condition), in the reply filed on 04/27/2022, is acknowledged.
Claims 1-11, 16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2022.

Claim Rejections - 35 USC § 112 – 
Indefiniteness: Broad to Narrow Limitation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 17 recites the broad recitation “TAK-733”, and the claim also recites “(one of a series of 8-methylpyrido[2,3-d]pyrimidine-4,7(3H,8H)-dione derivatives)” which is the narrower statement of the limitation.
The Applicant is encouraged to remove “(one of a series of 8-methylpyrido[2,3-d]pyrimidine-4,7(3H,8H)-dione derivatives)” from claim 17.
Similarly, claim 18 recites the broad recitations “dimethylformamide, tetrahydrofuran and dimethyl sulfoxide”, and the claim also recites “(DMF); (THF) and (DMSO)” which are the narrower statements of the limitation.
The Applicant is encouraged to remove the parentheses from the claim, at each occurrence.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2021/0060018 A1), in view of Arora et al (International Journal of Clinical Pediatric Dentistry, 2014, 7(1), 43-46) and further in view Britton et al (USP 11,083,687 B2).
Zhang generally taught methods of treating or preventing skin disorders in patients in need of treatment, the method comprising topical administration (daily) of a pharmaceutical composition to the area in need of treatment, wherein the pharmaceutical composition comprised a therapeutically effective amount of a MEK inhibiting agent (trametinib active agent), DMSO (absorption/penetration enhancer) and a pharmaceutically acceptable carrier, and wherein the pharmaceutical composition was formulated as a cream [claims 1, 7 and 16; ¶0009-0010, 0020-0021, 0045, 0071, 0078, 0089; 0101; 0104; 0115].
Although Zhang generally taught treating skin disorders, Zhang was silent congenital epidermal hyperplasia, as instantly elected. Although Zhang generally taught creams, Zhang was silent a liposomal based cream, as instantly elected.
Arora taught that congenital epidermal nevi are characterized by hyperplasia of the epidermis (reads on congenital epidermal hyperplasia), typically present at birth or infancy and may enlarge slowly during childhood, associated with serious disfiguration and may vary in extent from a single lesion to widespread and systematized involvement [title, abstract and introduction].
Since Zhang generally taught treating skin disorders, it would have been prima facie obvious to one of ordinary skill in the art to include, within Zhang, the treatment of congenital epidermal hyperplasia. The ordinarily skilled artisan would have been motivated to treat disorders that are typically present at birth or infancy and may enlarge slowly during childhood, associated with serious disfiguration and that may vary in extent from a single lesion to widespread and systematized involvement, as taught by Arora [Arora: title, abstract and introduction].
The combined teachings of Zhang and Arora did not teach a liposomal cream base.
However, Britton taught skin care formulations comprising a liposomal cream base, where liposomal cream bases are known in the art, commercially available and stable [title; abstract; col 3, lines 38-64; col 8, lines 47-56].
Since Zhang generally taught creams, it would have been prima facie obvious to one of ordinary skill in the art to include, within Zhang, a liposomal cream base, as taught by Britton. The ordinarily skilled artisan would have been so motivated because liposomal cream bases are known in the art, commercially available and stable, as taught by Britton [Britton: title; abstract; col 3, lines 38-64; col 8, lines 47-56].
Zhang, in view of Arora and Britton read on claims 12-15, 17-18 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612